Case 2:16-cv-00881-KM-ESK Document 302 Filed 09/15/20 Page 1 of 3 PageID: 9076




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 IN RE MERCEDES-BENZ EMISSIONS             Civil Action No. 2:16-cv-0881 (KM) (ESK)
 LITIGATION




                 STIPULATION OF DISMISSAL OF PLAINTIFFS
                   JIMMY BIRD AND ZBIGNIEW KURZAWA


 James E. Cecchi                           Steve W. Berman
 CARELLA, BYRNE, CECCHI, OLSTEIN,          Sean R. Matt
 BRODY & AGNELLO, P.C.                     Andrew M. Volk
 5 Becker Farm Road                        HAGENS BERMAN SOBOL SHAPIRO LLP
 Roseland, NJ 07068                        1301 Second Avenue, Suite 2000
 Telephone: (973) 994-1700                 Seattle, WA 98101
 Facsimile: (973) 994-1744                 Telephone: (206) 623-7292
 Email: jcecchi@carellabyrne.com           Facsimile: (206) 623-0594
                                           Email: steve@hbsslaw.com
                                           Email: sean@hbsslaw.com
                                           Email: andrew@hbsslaw.com

                        Interim Co-Lead Counsel for Plaintiffs
                        (additional counsel on signature page)
Case 2:16-cv-00881-KM-ESK Document 302 Filed 09/15/20 Page 2 of 3 PageID: 9077




       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs and Defendants, through their

respective undersigned counsel of record, hereby stipulate and agree that Plaintiffs Jimmy Bird

and Zbigniew Kurzawa are voluntarily dismissed from this litigation without prejudice.

DATED: September 15, 2020

STIPULATED AND AGREED:



 By     /s/ James E. Cecchi                      By:    /s/ Lucas C. Townsend
        JAMES E. CECCHI                                 LUCAS C. TOWNSEND

 CARELLA, BYRNE, CECCHI, OLSTEIN,                GIBSON, DUNN & CRUTCHER LLP
 BRODY & GNELLO, P.C.                            1050 Connecticut Avenue, N.W.
 5 Becker Farm Road                              Washington, DC 20036-5306
 Roseland, New Jersey 07068                      Tel: (202) 955-8500
 Tel: (973) 994-1700
 Fax: (973) 994-1744                             Attorneys for Defendants Mercedes-Benz
                                                 USA, LLC and Daimler AG


 By:    /s/ Steve W. Berman
        STEVE W. BERMAN

 Steve W. Berman
 Sean R. Matt
 Andrew M. Volk
 HAGENS BERMAN SOBOL SHAPIRO
 LLP
 1301 Second Avenue, Suite 2000
 Seattle, Washington 98101
 Tel: (206) 623-7292
 Fax: (206) 623-0594

 Interim Co- Lead Counsel for Plaintiffs




                                              -1-
Case 2:16-cv-00881-KM-ESK Document 302 Filed 09/15/20 Page 3 of 3 PageID: 9078




 By:    /s/ Christopher A. Seeger           By:     /s/ Jeffrey A. Rosenthal
        CHRISTOPHER A. SEEGER                       JEFFREY A. ROSENTHAL
 Christopher A. Seeger                      Jeffrey A. Rosenthal
 Jennifer R. Scullion                       Carmine D. Boccuzzi, Jr.
 David R. Tawil                             Jennifer Kennedy Park
 SEEGER WEISS LLP                           Abena A. Mainoo
 55 Challenger Road, 6th Floor              CLEARY GOTTLIEB STEEN &
 Ridgefield Park, NJ 07660                  HAMILTON LLP
 Telephone: (212) 584-0700                  One Liberty Plaza
 Facsimile: (212) 584-0799                  New York, NY 10006-1470
                                            Telephone: (212) 225-2000
 Other Attorneys for Plaintiffs and the     Fax: (212) 225-3999
 Proposed Classes                           jrosenthal@cgsh.com
                                            cboccuzzi@cgsh.com
                                            jkpark@cgsh.com
                                            amainoo@cgsh.com

                                            Matthew D. Slater
                                            CLEARY GOTTLIEB STEEN &
                                            HAMILTON LLP
                                            2112 Pennsylvania Avenue, NW
                                            Suite 1000
                                            Washington, DC 20037
                                            Telephone: (202) 974-1500
                                            Fax: (202) 974-1999
                                            mslater@cgsh.com

                                            Counsel for Defendants Robert Bosch LLC
                                            and Robert Bosch GmbH




                                          -2-
